Citation Nr: 0318377	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a service-connected kidney disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant was separated from active duty in March 
1992 following more than 20 years and 3 months of active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Boise, Idaho, Regional 
Office (RO) that granted service connection for a kidney 
disability, characterized as a history of kidney stones, and 
assigned a 0 percent disability rating to that disorder, 
effective January 2000.  The veteran expressed disagreement 
with the evaluation assigned and ultimately perfected an 
appeal of that rating.  In an October 2001 rating decision, 
the evaluation of the veteran's kidney disability was 
increased to a 10 percent rating, effective from January 
2000.  Although the disability evaluation was increased 
during the appeal, the matter of entitlement to a higher 
rating remains before the Board on appeal.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  By the same token, this appeal 
being from the initial rating assigned to a disability upon 
awarding service connection, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999). The issue as set out on the first page of this 
decision is now ready for appellate review.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In 2003, a decision was issued in the Federal Circuit Court 
that interpreted the effect of the VCAA on claims for 
veterans' benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision asserted that appellants must be afforded one year 
to respond to any request for development information under 
the VCAA.  In the present appeal, the veteran has never been 
provided notice of the VCAA and its effect on his case.  
Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the 
holding in the aforementioned Federal Circuit Court decision 
and the holding in Quartuccio v. Principi, and determine 
whether any additional notification or development action is 
required under the VCAA.  

Further, this case turns upon the frequency of renal function 
impairment and/or the frequency with which the veteran has 
kidney stone formations, and the treatment used in the 
control of those formations (i.e., diet therapy, drug 
therapy, or invasive or non-invasive procedures.).  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7508, 7509 (2002).  Under U.S.C.A. 
§ 5103A(d)(1) (West 2002), obtaining a medical examination 
and medical opinion is necessary if the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Although the record indicates that 
the veteran had a genitourinary examination in December 2000, 
the clear purpose of that examination was to determine the 
relationship of the veteran's kidney disorder to service.   
This examination does not appear to be adequate for the 
evaluation of the veteran's degree of disability.  
Consequently, an additional examination is required.   

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
described below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The veteran should be scheduled for a 
VA examination by a physician skilled in 
the diagnosis and treatment of kidney 
disorders.  In conjunction with the 
examination, the examiner should conduct 
a review of the veteran's claims folder 
and affirmatively state in the report of 
the examination that pertinent documents 
therein were reviewed.  All indicated 
tests and studies should be conducted.  
In the report of the examination, the 
examiner should provide a diagnosis 
regarding the veteran's kidneys and state 
the impairment and symptomatology that 
can be attributed to that disorder.  
Based upon the examination and a review 
of the record, the examiner should 
express an opinion regarding the 
frequency of renal function impairment, 
and/or the frequency with which the 
veteran has kidney stone formations, and 
the treatment used in the control of 
those formations (i.e., diet therapy, 
drug therapy, or invasive or non-invasive 
procedures).  Findings should be reported 
that correlate with the criteria 
contained in 38 C.F.R. § 4.115b, 
Diagnostic Codes 7508 and 7509.  The 
physician should offer a complete 
rationale for any opinions expressed.  

3.  Thereafter, the RO should consider all 
of the evidence of record, including any 
records received subsequent to the RO's 
issuance of the supplemental statement of 
the case in November 2002, and 
readjudicate the veteran's claim.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


